Title: To Thomas Jefferson from James Monroe, 14 October 1793
From: Monroe, James
To: Jefferson, Thomas



Dear Sir
Octr. 14 1793
 
The fatigue of my late journey and some concerns which require immidiate attention will deprive me of the pleasure of being at Monticello till after the arrival of Mr. Madison which will be on Wednesday—Unless the funeral of his brother should detain him longer, which however
 
is not expected. I send you the Fredbg. paper containing the proceeding there, which terminated in a recommendation to the counties to take the subject up. It commenc’d in an invitation by Jas. Mercer, Man Page and others, the most respectable inhabitants in that part of the State, to the inhabitants of the district to convene for the purpose of discussing some topics of general concern. Edwd. Stevens who was at that time in town with some associates of the same party took the recommendation up, and (he being in the chair) address’d the inhabitants of Culpepper against the meeting—similar efforts were made elsewhere, which together with the short notice given, and the real difficulty in assembling people from parts so distant, prevented a numerous meeting. The majority therefore was with the town and its dependants. This will account for the issue. Those of character, such as Page &ca. withdrew their names from the committee, and Mercer was retained by his seat in the chair only. The weight of the republican characters awed the sects, tories, and their assistants into silence or I believe a most loyal proceeding would have been exhibited to the publick. The resolves I have no copy of but they will be published in the paper. I am affecy. yr. friend & servt

Jas. Monroe

